OPINION
DALLY, Commissioner.
The conviction is for the possession of heroin; the punishment, ten years imprisonment.
The appellant’s court-appointed counsel on appeal has filed a brief which raises no ground of error and states “Counsel further finds there is no other error upon which a non-frivolous appeal might be based.” The record does not reflect that a copy of the brief was served upon the appellant as is required by Anders v. Calfornia, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App.1969); Holder v. State, 469 S.W.2d 184 (Tex.Crim.App.1971); Barber v. State, 471 S.W.2d 814 (Tex.Crim.App.1971). This appeal will be abated until the record shows that there has been a compliance with the above cited authorities. See Simmons v. State, 475 S.W.2d 787 (Tex.Crim.App.1972); Ex parte *310Grant, 476 S.W.2d 702 (Tex.Crim.App.1972).
For the reasons stated, the appeal is abated.
Opinion approved by the court.